                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 V.                                         )     CRIMINAL NO. 2:10-CR-200-DBH
                                            )
 TREZJUAN THOMPSON,                         )
                                            )
             DEFENDANT/PETITIONER           )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On June 12, 2019, the United States Magistrate Judge filed with the court,
with copies to the parties, his Recommended Decision on 28 U.S.C. § 2255
Motion.   At the defendant/petitioner’s request, the time within which to file
objections was extended to July 25, 2019, but no objection has been filed. The
Magistrate Judge notified the parties that failure to object would waive their right
to de novo review and appeal.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255
is DENIED without an evidentiary hearing.
      No certificate of appealability pursuant to Rule 11 of the Rules Governing
Section 2255 Cases shall issue because there is no substantial showing of the
denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 5TH DAY OF AUGUST, 2019

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE
